      CASE 0:19-cv-01820-MJD-BRT Document 67 Filed 11/14/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 INSIGNIA SYSTEMS, INC.,                               Civ. No. 19-1820 (MJD/BRT)

                              Plaintiff,
                                                      ORDER ON PARTIES’
 v.                                                 CONSOLIDATED BRIEFING
 NEWS CORPORATION, NEWS AMERICA                   SCHEDULE AND WORD COUNT
 MARKETING FSI L.L.C., and NEWS                    FOR DEFENDANTS’ MOTION
 AMERICA MARKETING IN-STORE                          FOR JUDGMENT ON THE
 SERVICES L.L.C.,                                 PLEADINGS AND PLAINTIFF’S
                                                      CROSS-MOTION FOR
                              Defendants.              JUDGMENT ON THE
                                                          PLEADINGS


         This matter is before the Court regrading Defendant’s Motion for Judgment on the

Pleadings (Doc. No. 46), and Plaintiff’s Cross-Motion for Judgment on the Pleadings

(Doc. No. 59).

         Based upon the agreement of the parties, IT IS HEREBY ORDERED that:

         1.    Defendants’ Consolidated Reply Memorandum to its Motion for Judgment

on the Pleadings and Opposition to Plaintiff’s Cross-Motion for Judgment on the Pleadings

is due on December 2, 2019.

         2.   Plaintiff’s Reply Memorandum to its Cross-Motion for Judgment on the

Pleadings is due on December 16, 2019.

         The combined total of each party’s memoranda of law shall not exceed 15,000

words.

Dated: November 14, 2019                         s/ Becky R. Thorson
                                                 BECKY R. THORSON
                                                 U.S. Magistrate Judge
